Citation Nr: 0936632	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-30 063	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to vocational rehabilitation services under the 
provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1990 to May 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2007 adverse determination by 
the Vocational Rehabilitation and Employment (hereinafter 
VR&E) Division of the Department of Veterans Affairs (VA) 
Office in Memphis, Tennessee.


FINDINGS OF FACT

1.  Service connection has been established for a right ankle 
fracture with traumatic degenerative arthritis, evaluated as 
20 percent disabling.

2.  The evidence shows that the Veteran's service-connected 
disability produces functional limitations.

3.  The evidence shows that the Veteran has managed to 
overcome the effects of the impairment of employability; 
thus, he does not have an employment handicap.


CONCLUSION OF LAW

The requirements for vocational rehabilitation training under 
the provisions of Chapter 31, Title 38, United States Code, 
have not been met.  38 U.S.C.A. §§ 3101, 3102, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 21.40, 21.50, 21.51 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA's duties to notify and assist 
contained in the Veterans Claims Assistance Act (VCAA) are 
not applicable to cases involving the waiver of recovery of 
overpayment claims because the notice and duty to assist 
requirements are found in Chapter 53 rather than Chapter 51 
of Title 38 of the United States Code.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  As Chapter 31 
contains its own notice provisions, it follows that because 
the statute at issue in this matter is found in Chapter 31 
rather than in Chapter 51, VA's duties to notify and assist 
contained in the VCAA are not applicable to this claim.  Id.; 
see also Lueras v. Principi, 18 Vet. App. 435 (2004); Livesay 
v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  

The provisions of Chapter 31, Title 38, United States Code, 
are intended to enable Veterans with service-connected 
disabilities to achieve maximum independence in daily living 
and, to the maximum extent feasible, to become employable and 
to obtain and maintain suitable employment.  38 U.S.C.A. 
§ 3100.  Generally, a Veteran is entitled to a program of 
vocational rehabilitation if he has a service-connected 
disability that is rated 20 percent disabling or more, and is 
determined by VA to be in need of rehabilitation because of 
an employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. 
§ 21.40.  

An employment handicap is defined as an impairment of the 
Veteran's ability to prepare for, obtain, or retain 
employment consistent with his abilities, aptitudes, and 
interests.  38 U.S.C.A. § 3101; 38 C.F.R. § 21.51.  The term 
"impairment" is defined as a restriction on employability 
caused by the Veteran's service-connected and nonservice-
connected disabilities, deficiencies in education and 
training, and other pertinent factors.  38 C.F.R. 
§§ 21.50(c), 21.51(c).  

An "employment handicap" does not exist when the veteran's 
employability is not impaired, that is, when the veteran has 
overcome the effects of impairment of employability through 
employment in an occupation consistent with his pattern of 
abilities, aptitudes and interests, and is successfully 
maintaining such employment; or when a veteran who is 
qualified for suitable employment does not obtain or maintain 
such employment for reasons within his control.  38 U.S.C.A. 
§§ 3101, 3102; 38 C.F.R. §§ 21.35(a), 21.51(b).  

The Veteran is service-connected for a right ankle fracture 
with traumatic degenerative arthritis, evaluated as 20 
percent disabling.

It is undisputed that the Veteran has a service-connected 
disability compensable at 20 percent.  The critical question 
then, is whether he is in need of rehabilitation to overcome 
an employment "handicap."

The Board acknowledges that the Veteran's service-connected 
disability constitutes an impairment to employment.  The 20 
percent rating is itself recognition of some industrial 
impairment.  38 U.S.C.A. § 1155.  This is not in dispute.  
However, if he has overcome the effects of impairment of 
employability, he does not have an "employment handicap" 
for VA vocational rehabilitation purposes.  Under VA 
regulations, when a Veteran who is qualified for suitable 
employment does not obtain or maintain such employment for 
reasons within his control, or when the Veteran has overcome 
the effects of impairment of unemployability through 
employment in an occupation consistent with his pattern of 
abilities, aptitudes and interests, and is successfully 
maintaining such employment, VA must find that an 
"employment handicap," as VA defines such a handicap, does 
not exist.  

In the present case, the Veteran is employed with FedEx 
Freight.  The Veteran has been employed, first with American 
Freightways and then with FedEx Freight, its successor 
company, for more than 12 years.  The Veteran was first 
employed as a loading dock worker and then as a 
driver/loader.  The Veteran filed a claim of entitlement to 
vocational rehabilitation services due to his right ankle 
pain and soreness due to the heavy lifting and substantial 
amount of standing involved with his employment.  The Veteran 
has reported that he does not miss time from work due to his 
disability because he needs to make a living regardless of 
his disability.  However, the Veteran has indicated that his 
current position places too much stress on his ankle.

The Board notes that in an Employment Handicap and Serious 
Employment Handicap Worksheet dated in April 2007, the 
Veteran was noted to be stably employed in a position that 
utilizes the Veteran's developed skills and which is 
consistent with demonstrated interests, aptitudes, and 
abilities.

The Board is sympathetic to the Veteran's desire to obtain 
additional education; however, he has not submitted any 
evidence that his disability results in an employment 
handicap (as defined by VA regulations), and the Veteran has 
not contended that he is currently unemployed due to a lack 
of skills.  The fact that the Veteran now wishes to change 
employment fields does not provide a basis to find that he is 
unable to successfully maintain employment at this time.  

Therefore, the Board must find that the Veteran does not have 
an employment handicap, and is not entitled to vocational 
rehabilitation under Chapter 31.  

In sum, the evidence demonstrates that the Veteran is not 
entitled to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to vocational rehabilitation services under the 
provisions of Chapter 31, Title 38, United States Code, is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


